                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADRIAN ALANIZ,                                     Case No. 18-cv-05788-HSG
                                   8                    Plaintiff,                          ORDER GRANTING SECOND
                                                                                            EXTENSION OF TIME TO FILE
                                   9             v.                                         OPPOSITION
                                  10     KEVIN ENTERLINE #3821, et al.,                     Re: Dkt. No. 23
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Plaintiff’s request for a second extension of time to file his

                                  14   opposition to Defendant Kirby’s motion to dismiss is GRANTED. Dkt. No. 23. Plaintiff shall file

                                  15   his opposition to the motion to dismiss by August 17, 2019. Defendants shall file a reply brief no

                                  16   later than 14 days after the date the opposition is filed. The motion shall be deemed submitted as

                                  17   of the date the reply brief is due. No hearing will be held on the motion.

                                  18          This order terminates Dkt. No. 23.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 7/23/2019

                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
